(Slip Opinion)              OCTOBER TERM, 2018                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                       UNITED STATES v. STITT

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE SIXTH CIRCUIT

  No. 17–765.      Argued October 9, 2018—Decided December 10, 2018*
Respondents Victor J. Stitt and Jason Daniel Sims were each convicted
  in federal court of unlawfully possessing a firearm, in violation of 18
U.S. C. §922(g)(1). The sentencing judge in each case imposed the
  mandatory minimum 15-year prison term that the Armed Career
  Criminal Act requires for §922(g)(1) offenders who have at least three
  previous convictions for certain “violent” or drug-related felonies,
  §924(e)(1). The Act defines “violent felony” to mean, among other
  things, “any crime punishable by imprisonment for a term exceeding
  one year . . . that . . . is burglary.” §924(e)(2)(B). Respondents’ prior
  convictions were for violations of state burglary statutes—a Tennes-
  see statute in Stitt’s case and an Arkansas statute in Sims’ case—
  that prohibit burglary of a structure or vehicle that has been adapted
  or is customarily used for overnight accommodation. In both cases,
  the District Courts found that the state statutory crimes fell within
  the scope of the federal Act’s term “burglary.” The relevant Court of
  Appeals in each case disagreed, vacated the sentence, and remanded
  for resentencing.
Held:
     1. The term “burglary” in the Armed Career Criminal Act includes
  burglary of a structure or vehicle that has been adapted or is custom-
  arily used for overnight accommodation. Pp. 4–8.
        (a) In deciding whether an offense qualifies as a violent felony
  under the Act, the categorical approach first adopted in Taylor v.
  United States, 495 U.S. 575, requires courts to evaluate a prior state
  conviction by reference to the elements of the state offense, rather
——————
  * Together with No. 17–766, United States v. Sims, on certiorari to
the United States Court of Appeals for the Eighth Circuit.
2                       UNITED STATES v. STITT

                                  Syllabus

    than to the defendant’s behavior on a particular occasion. A prior
    state conviction does not qualify as generic burglary under the Act
    where “the elements of [the relevant state statute] are broader than
    those of generic burglary.” Mathis v. United States, 579 U. S. ___,
    ___. Taylor, which specifically considered the statutory term “burgla-
    ry” and defined the elements of generic burglary as “an unlawful or
    unprivileged entry into, or remaining in, a building or other struc-
    ture, with intent to commit a crime,” 495 U.S., at 598, governs and
    determines the outcome here. Pp. 4–5.
         (b) The state statutes at issue here fall within the scope of Tay-
    lor’s definition of generic burglary. Congress intended that definition
    to reflect “the generic sense in which the term [was] used in the crim-
    inal codes of most States” when the Act was passed. 495 U.S., at
    598. And at that time, a majority of state burglary statutes covered
    vehicles adapted or customarily used for lodging. Congress also
    viewed burglary as an inherently dangerous crime that “creates the
    possibility of a violent confrontation” between the offender and an oc-
    cupant or someone who comes to investigate. Id., at 588. An offender
    who breaks into a mobile home, an RV, a camping tent, or another
    structure or vehicle that is adapted or customarily used for lodging
    creates a similar or greater risk of violent confrontation. Although
    the risk of violence is diminished if the vehicle is only used for lodg-
    ing part of the time, the Court finds no reason to believe that Con-
    gress intended to make a part-time/full-time distinction. Respond-
    ents also argue that the vehicles covered here are analogous to the
    nontypical structures and vehicles that Taylor, Mathis, and other
    cases described as falling outside the scope of generic burglary, but
    none of those prior cases presented the question whether generic
    burglary includes structures or vehicles that are adapted or custom-
    arily used for overnight use. Pp. 5–8.
      2. Sims’ case is remanded for further proceedings. His argument
    that Arkansas’ residential burglary statute is too broad to count as
    generic burglary because it also covers burglary of “a vehicle . . .
    [w]here any person lives,” Ark. Code Ann. §5–39–101(1)(A), rests in
    part upon state law, and the lower courts have not considered it.
    Those courts remain free to determine whether Sims properly pre-
    sented that argument and, if so, to decide the merits. Pp. 8–9.
No. 17–765, 860 F.3d 854, reversed; No. 17–766, 854 F.3d 1037, va-
 cated and remanded.

    BREYER, J., delivered the opinion for a unanimous Court.
                       Cite as: 586 U. S. ____ (2018)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                          Nos. 17–765 and 17–766
                                  _________________


               UNITED STATES, PETITIONER
17–765                    v.
                   VICTOR J. STITT, II
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE SIXTH CIRCUIT

               UNITED STATES, PETITIONER
17–766                     v.
                   JASON DANIEL SIMS
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE EIGHTH CIRCUIT
                             [December 10, 2018]

   JUSTICE BREYER delivered the opinion of the Court.
   The Armed Career Criminal Act requires a federal
sentencing judge to impose upon certain persons convicted
of unlawfully possessing a firearm a 15-year minimum
prison term. The judge is to impose that special sentence
if the offender also has three prior convictions for certain
violent or drug-related crimes. 18 U.S. C. §924(e). Those
prior convictions include convictions for “burglary.”
§924(e)(2)(B)(ii). And the question here is whether the
statutory term “burglary” includes burglary of a structure
or vehicle that has been adapted or is customarily used for
overnight accommodation. We hold that it does.
                            I
  The consolidated cases before us involve two defendants,
2                 UNITED STATES v. STITT

                     Opinion of the Court

each of whom was convicted in a federal court of unlaw-
fully possessing a firearm in violation of §922(g)(1). The
maximum punishment for this offense is typically 10 years
in prison. §924(a)(2). Each offender, however, had prior
state burglary convictions sufficient, at least potentially,
to require the sentencing judge to impose a mandatory 15-
year minimum prison term under the Armed Career Crim-
inal Act. That Act, as we have just said, requires an en-
hanced sentence for offenders who have at least three
previous convictions for certain “violent” or drug-related
felonies. §924(e)(1). Those prior felonies include “any
crime” that is “punishable by imprisonment for a term
exceeding one year” and that also
    “(i) has as an element the use, attempted use, or
    threatened use of physical force against the person of
    another; or
    “(ii) is burglary, arson, or extortion, involves use of
    explosives, or otherwise involves conduct that pre-
    sents a serious potential risk of physical injury to an-
    other.” §924(e)(2)(B) (emphasis added).
The question here concerns the scope of the statutory word
“burglary.”
   The relevant prior convictions of one of the unlawful
firearms offenders, Victor J. Stitt, were for violations of a
Tennessee statute that defines “[a]ggravated burglary” as
“burglary of a habitation.” Tenn. Code Ann. §39–14–
403(a) (1997). It further defines “[h]abitation” to include:
(1) “any structure, including . . . mobile homes, trailers,
and tents, which is designed or adapted for the overnight
accommodation of persons,” and (2) any “self-propelled
vehicle that is designed or adapted for the overnight ac-
commodation of persons and is actually occupied at the
time of initial entry by the defendant.”           §§39–14–
401(1)(A), (B) (emphasis added).
   The relevant prior convictions of the other unlawful
                 Cite as: 586 U. S. ____ (2018)          3

                     Opinion of the Court

firearms offender, Jason Daniel Sims, were for violations
of an Arkansas statute that prohibits burglary of a “resi-
dential occupiable structure.” Ark. Code Ann. §5–39–
201(a)(1) (Michie 1997). The statute defines “[r]esidential
occupiable structure” to include:
    “a vehicle, building, or other structure:
    “(A) [w]here any person lives; or
    “(B) [w]hich is customarily used for overnight accom-
    modation of persons whether or not a person is actually
    present.” §5–39–101(1) (emphasis added).
  In both cases, the District Courts found that the state
statutory crimes fell within the scope of the word “bur-
glary” in the Armed Career Criminal Act and consequently
imposed that statute’s mandatory sentence enhancement.
In both cases, the relevant Federal Court of Appeals held
that the statutory crimes did not fall within the scope of
the word “burglary,” vacated the sentence, and remanded
for resentencing. See 860 F.3d 854 (CA6 2017) (en banc)
(reversing panel decision to the contrary); 854 F.3d 1037
(CA8 2017).
  The Government asked us to grant certiorari to consider
the question “[w]hether burglary of a nonpermanent or
mobile structure that is adapted or used for overnight
accommodation can qualify as ‘burglary’ under the Armed
Career Criminal Act.” Pet. for Cert. in No. 17–765, p. i;
Pet. for Cert. in No. 17–766, p. i. And, in light of uncer-
tainty about the scope of the term “burglary” in the lower
courts, we granted the Government’s request. Compare
860 F.3d, at 862–863; 854 F. 3d, at 1040; United States v.
White, 836 F.3d 437, 446 (CA4 2016); United States v.
Grisel, 488 F.3d 844 (CA9 2007) (en banc), with Smith v.
United States, 877 F.3d 720, 724 (CA7 2017), cert. pend-
ing, No. 17–7517; United States v. Spring, 80 F.3d 1450,
1462 (CA10 1996).
4                 UNITED STATES v. STITT

                     Opinion of the Court

                               II
                                A
   The word “burglary,” like the word “crime” itself, is
ambiguous. It might refer to a kind of crime, a generic
crime, as set forth in a statute (“a burglary consists of
behavior that . . . ”), or it might refer to the way in which
an individual offender acted on a particular occasion (“on
January 25, Jones committed a burglary on Oak Street in
South San Francisco”). We have held that the words in
the Armed Career Criminal Act do the first. Accordingly,
we have held that the Act requires us to evaluate a prior
state conviction “in terms of how the law defines the of-
fense and not in terms of how an individual offender might
have committed it on a particular occasion.” Begay v.
United States, 553 U.S. 137, 141 (2008). A prior state
conviction, we have said, does not qualify as generic bur-
glary under the Act where “the elements of [the relevant
state statute] are broader than those of generic burglary.”
Mathis v. United States, 579 U. S. ___, ___ (2016) (slip op.,
at 19). The case in which we first adopted this “categorical
approach” is Taylor v. United States, 495 U.S. 575 (1990).
That case, which specifically considered the statutory term
“burglary,” governs here and determines the outcome.
   In Taylor, we did more than hold that the word “bur-
glary” refers to a kind of generic crime rather than to the
defendant’s behavior on a particular occasion. We also
explained, after examining the Act’s history and purpose,
that Congress intended a “uniform definition of burglary
[to] be applied to all cases in which the Government seeks”
an enhanced sentence under the Act. Id., at 580–592. We
held that this uniform definition includes “at least the
‘classic’ common-law definition,” namely, breaking and
entering a dwelling at night with intent to commit a fel-
ony. Id., at 593. But we added that it must include more.
The classic definition, by excluding all places other than
dwellings, we said, has “little relevance to modern law
                  Cite as: 586 U. S. ____ (2018)            5

                      Opinion of the Court

enforcement concerns.” Ibid. Perhaps for that reason, by
the time the Act was passed in 1986, most States had
expanded the meaning of burglary to include “structures
other than dwellings.” Ibid. (citing W. LaFave & A. Scott,
Substantive Criminal Law §§8.13(a)–(f) (1986)).
  In addition, the statute’s purpose, revealed by its lan-
guage, ruled out limiting the scope of “burglary” to espe-
cially serious burglaries, e.g., those having elements that
created a particularly serious risk of physical harm. If
that had been Congress’s intent, adding the word “bur-
glary” would have been unnecessary, since the (now-invalid)
residual clause “already include[d] any crime that ‘in-
volves conduct that presents a serious potential risk of
physical injury to another.’ ” Taylor, 495 U.S., at 597
(quoting 18 U.S. C. §924(e)(2)(B)(ii)); see Johnson v. United
States, 576 U. S. ___, ___–___ (2015) (slip op., at 5–10)
(holding residual clause unconstitutionally vague). We
concluded that the Act’s term “burglary” must include
“ordinary,” “run-of-the-mill” burglaries as well as aggra-
vated ones. Taylor, 495 U.S., at 597. And we defined the
elements of generic “burglary” as “an unlawful or unprivi-
leged entry into, or remaining in, a building or other struc-
ture, with intent to commit a crime.” Id., at 598.
                               B
   The relevant language of the Tennessee and Arkansas
statutes falls within the scope of generic burglary’s defini-
tion as set forth in Taylor. For one thing, we made clear
in Taylor that Congress intended the definition of “bur-
glary” to reflect “the generic sense in which the term [was]
used in the criminal codes of most States” at the time the
Act was passed. Ibid. In 1986, a majority of state bur-
glary statutes covered vehicles adapted or customarily used
for lodging—either explicitly or by defining “building” or
“structure” to include those vehicles. See, e.g., N. H. Rev.
Stat. Ann. §635:1 (1974) (prohibiting burglary of an
6                 UNITED STATES v. STITT

                     Opinion of the Court

“[o]ccupied structure,” defined to include “any structure,
vehicle, boat or place adapted for overnight accommoda-
tion of persons”); Ore. Rev. Stat. §§164.205, 164.215,
164.225 (1985) (prohibiting burglary of a “building,” de-
fined to include “any booth, vehicle, boat, aircraft or other
structure adapted for overnight accommodation of per-
sons”); see also ALI, Model Penal Code §§220.0(1), 221.1(1)
(1980) (defining “ ‘occupied structure’ ” for purposes of
burglary as “any structure, vehicle or place adapted for
overnight accommodation of persons, or for carrying on
business therein, whether or not a person is actually
present”); Appendix, infra (collecting burglary statutes
from 1986 or earlier that covered either vehicles adapted
or customarily used for overnight accommodation or a
broader class of vehicles).
   For another thing, Congress, as we said in Taylor,
viewed burglary as an inherently dangerous crime because
burglary “creates the possibility of a violent confrontation
between the offender and an occupant, caretaker, or some
other person who comes to investigate.” 495 U.S., at 588;
see also James v. United States, 550 U.S. 192, 203 (2007).
An offender who breaks into a mobile home, an RV, a
camping tent, a vehicle, or another structure that is
adapted for or customarily used for lodging runs a similar
or greater risk of violent confrontation. See Spring, 80
F.3d, at 1462 (noting the greater risk of confrontation in a
mobile home or camper, where “it is more difficult for the
burglar to enter or escape unnoticed”).
   Although, as respondents point out, the risk of violence
is diminished if, for example, a vehicle is only used for
lodging part of the time, we have no reason to believe that
Congress intended to make a part-time/full-time distinc-
tion. After all, a burglary is no less a burglary because it
took place at a summer home during the winter, or a
commercial building during a holiday. Cf. Model Penal
Code §221.1, Comment 3(b), p. 72 (burglary should cover
                 Cite as: 586 U. S. ____ (2018)            7

                     Opinion of the Court

places with the “apparent potential for regular occupancy”).
  Respondents make several additional arguments. Re-
spondent Stitt argues that the Tennessee statute is too
broad even under the Government’s definition of generic
burglary. That is so, Stitt contends, because the statute
covers the burglary of a “structure appurtenant to or
connected with” a covered structure or vehicle, a provision
that Stitt reads to include the burglary of even ordinary
vehicles that are plugged in or otherwise appurtenant to
covered structures. Tenn. Code Ann. §39–14–401(1)(C).
Stitt’s interpretation, however, ignores that the “appurte-
nant to” provision extends only to “structure[s],” not to the
separate statutory term “vehicle[s].” Ibid. We therefore
disagree with Stitt’s argument that the “appurtenant to”
provision sweeps more broadly than generic burglary, as
defined in Taylor, 495 U.S., at 598.
  Respondents also point out that in Taylor, Mathis, and
other cases, we said that burglary of certain nontypical
structures and vehicles fell outside the scope of the federal
Act’s statutory word “burglary.” See, e.g., Taylor, 495
U.S., at 599 (noting that some States “define burglary
more broadly” than generic burglary by, for example,
“including places, such as automobiles and vending ma-
chines, other than buildings”). And they argue that the
vehicles covered here are analogous to the nontypical
structures and vehicles to which the Court referred in
those cases. Our examination of those cases, however,
convinces us that we did not decide in either case the
question now before us.
  In Taylor, for example, we referred to a Missouri break-
ing and entering statute that among other things crimi-
nalized breaking and entering “any boat or vessel, or
railroad car.” Ibid. (citing Mo. Rev. Stat. §560.070 (1969);
emphasis added). We did say that that particular provi-
sion was beyond the scope of the federal Act. But the
statute used the word “any”; it referred to ordinary boats
8                 UNITED STATES v. STITT

                      Opinion of the Court

and vessels often at sea (and railroad cars often filled with
cargo, not people), nowhere restricting its coverage, as
here, to vehicles or structures customarily used or adapted
for overnight accommodation. The statutes before us, by
using these latter words, more clearly focus upon circum-
stances where burglary is likely to present a serious risk
of violence.
   In Mathis, we considered an Iowa statute that covered
“any building, structure, . . . land, water or air vehicle, or
similar place adapted for overnight accommodation of
persons [or used] for the storage or safekeeping of any-
thing of value.” Iowa Code §702.12 (2013). Courts have
construed that statute to cover ordinary vehicles because
they can be used for storage or safekeeping. See State v.
Buss, 325 N.W.2d 384 (Iowa 1982); Weaver v. Iowa, 949
F.2d 1049 (CA8 1991). That is presumably why, as we
wrote in our opinion, “all parties agree[d]” that Iowa’s
burglary statute “covers more conduct than generic bur-
glary does.” Mathis, 579 U. S., at ___ (slip op., at 5). The
question before us was whether federal generic “burglary”
includes within its scope a burglary statute that lists
multiple, alternative means of satisfying one element,
some of which fall within Taylor’s generic definition and
some of which fall outside it. We held, in light of the
parties’ agreement that the Iowa statute covered some
“outside” behavior (i.e., ordinary vehicles), that the statute
did not count as a generic burglary statute. But for pre-
sent purposes, what matters is that the Court in Mathis
did not decide the question now before us—that is, whether
coverage of vehicles designed or adapted for overnight
use takes the statute outside the generic burglary defini-
tion. We now decide that latter question, and, for the
reasons we have stated, we hold that it does not.
                         III
    Respondent Sims argues that Arkansas’ residential
                  Cite as: 586 U. S. ____ (2018)            9

                      Opinion of the Court

burglary statute is too broad to count as generic burglary
for a different reason, namely, because it also covers bur-
glary of “a vehicle . . . [i]n which any person lives.” See
supra, at 3. Sims adds that these words might cover a car
in which a homeless person occasionally sleeps. Sims’
argument rests in part upon state law, and the lower
courts have not considered it. As “we are a court of re-
view, not of first view,” Cutter v. Wilkinson, 544 U.S. 709,
718, n. 7 (2005), we remand the Arkansas case to the
lower courts for further proceedings. Those courts remain
free to determine whether Sims properly presented the
argument and to decide the merits, if appropriate.
  We reverse the judgment of the Sixth Circuit Court of
Appeals. We vacate the judgment of the Eighth Circuit
Court of Appeals and remand the case for further proceed-
ings consistent with this opinion.
                                             It is so ordered.
10                UNITED STATES v. STITT

                     Opinion
                Appendix      of the of
                         to opinion  Court
                                        the Court

                         APPENDIX
  Alaska Stat. §§11.46.300, 11.46.310, 11.81.900(b)(3)
(1989) (effective 1978); Ariz. Rev. Stat. Ann. §§13–
1501(7)–(8), 13–1507, 13–1508 (1978); Ark. Code Ann.
§§41–2001(1), 41–2002 (Michie 1977); Cal. Penal Code
Ann. §§459, 460 (West 1970); Colo. Rev. Stat. §§18–4–
101(1)–(2), 18–4–202, 18–4–203 (1978); Conn. Gen. Stat.
Ann. §§53a–100(a), 53a–101, 53a–103 (1985 Cum. Supp.);
Del. Code Ann., Tit. 11, §§222(1), 824, 825 (1979); Fla.
Stat. Ann. §§810.011(2), 810.02 (1976); Ga. Code Ann.
§16–7–1(a) (1984); Idaho Code Ann. §18–1401 (1979); Ill.
Comp. Stat., ch. 38, §19–1 (West 1985); Iowa Code
§§702.12, 713.1 (1985); Kan. Stat. Ann. §§21–3715, 21–
3716 (1988) (effective 1970); La. Rev. Stat. Ann. §14:62
(West 1974 Cum. Supp.); Me. Rev. Stat. Ann., Tit. 17–A,
§§2(10), 2(24), 401 (1983); Mass. Gen. Laws Ann., ch. 266,
§16A (West 1970); Mont. Code Ann. §§45–2–101(40), 45–
6–204 (1983); Nev. Rev. Stat. Ann. §205.060 (1986); N. H.
Rev. Stat. Ann. §635:1 (1974); N. J. Stat. Ann. §§2C:18–1,
2C:18–2 (West 1982); N. M. Stat. Ann. §§30–16–3, 30–16–
4 (2018) (effective 1978); Ohio Rev. Code Ann. §§2909.01,
2911.11, 2911.12 (Lexis 1982); Okla. Stat., Tit. 21, §1435
(1983); Ore. Rev. Stat. §§164.205, 164.215, 164.225 (1985);
Pa. Stat. Ann. Tit. 18, §§3501, 3502 (Purdon 1973); S. D.
Codified Laws §§22–1–2(49), 22–32–1, 22–32–3, 22–32–8
(1988) (effective 1976); Tenn. Code Ann. §39–3–406 (1982);
Tex. Penal Code Ann. §§30.01, 30.02 (West 1989) (effective
1974); Utah Code Ann. §§76–6–201(1), 76–6–202 (1978);
W. Va. Code Ann. §61–3–11 (Lexis 1984); Wisc. Stat. Ann.
§943.10(1) (West 1982).